DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species of claim 11, claims 1, 3, 5 and 11, in the reply filed on 5/18/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIBA et al (US 2006/0154998).  
Claim 1: SHIBA discloses (see entire document) an article of footwear  comprising an upper and a sole structure ([0105]). The sole structure comprises a first sole and a second sole. The second sole is a polyurethane which adheres to the first sole ([0027], [0103], [0104], [0135], [0171, claim 10) [ as claimed]. The first sole is foamed [as claimed] and comprises an olefin/ alpha-olefin copolymer (A1), a styrene block copolymer (B), and an ethylene/polar monomer copolymer (A2) (abstract, [0001], [0010]-[0013]) [reading on the claimed polyolefin].
Claims 5 and 11: SHIBA discloses that the type of polyurethane is not particularly limited (0104]), but is silent regarding it being made of isocyanate and a second prepolymer. However, by definition, a polyurethane is a reaction product of an isocyanate and another compound. See, for instance, https://en.wikipedia.org/wiki/Polyurethane [thus meeting the claims].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SHIBA et al (US 2006/0154998).
SHIBA’s disclosure is discussed above and is incorporated herein by reference.
	The olefin/ alpha-olefin copolymer (A1) comprises ethylene blocks and alpha olefin blocks having 3-20 carbon atoms ([0015])  [fully encompassing the claimed 6-12 carbon atoms], such as hexene, heptene, octene, decene and dodecene ([0035]) [meeting the claimed 6-12 carbon atoms]. 
The styrene block copolymer is, for  instance, a styrene/butadiene/styrene, a styrene/isoprene/styrene block copolymer or a hydrogenated polymer therefore ([0021]) [reading on the claimed ABA block copolymer, reading on the claimed styrene formula for the A blocks and the claimed B block having 3-8 carbon atoms]. 
The styrene block (a) is a vinyl aromatic block and is selected from styrene, methylstyrene, propylstyrene, etc. ([0056]) [reading on the claimed R1 and R2 of the formula]. The styrene block comprises an amount of 10-40% based on the ABA copolymer ([0058], [0146]) [as claimed]. The ethylene block (b) consists of one or two olefins [reading on the claimed copolymer of the B block] selected from butadiene, isoprene, pentadiene, etc. [reading on the claimed first alpha olefin of the B block having 3-8 carbon atoms]. SHIBA discloses an example of styrene/ethylene/butene/styrene ([0149]) [reading on the claimed B block being an ethylene and first alpha olefin with 3-8 carbon atoms].
SHIBA also discloses a third copolymer of ethylene/polar monomer (A2) ([0026]) which reads on the claimed alpha olefin linking polymer being a copolymer of ethylene, but failing to teach a third alpha olefin for said copolymer. However:
SHIBA’s ethylene/ alpha-olefin copolymer (A1) also reads on the claimed alpha olefin linking polymer being a copolymer of ethylene and alpha olefin since there is no differentiation between the two copolymers in claim 3, such as the percentage of each copolymer based on the entire shoe sole, or if the second and third  alpha olefin must be different from each other.
Alternatively, it would have been obvious to one of ordinary skill in the art to have added a third copolymer for cumulative results for the same stated objective of making a shoe sole comprising a foamed product having low specific gravity and low compression set, excelling in tensile strength, tear strength, impact resilience and exhibiting  a less decrease in hardness at high temperatures ([0010]), and further noting that SHIBA discloses a positive step of adding a third copolymer and discloses a large percentage in the amount of the olefin/ alpha-olefin copolymer (A1) of 5-95% (A1) based on 100 parts by weight of (A1) and B ([0012]), and have thus arrived at the present claim with reasonable expectation of success.

 Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over SHIBA et al (US 2006/0154998) in view of TATEISHI et al (US 2017/0215522).
SHIBA’s disclosure is discussed above and is incorporated herein by reference.
SHIBA discloses a third copolymer of ethylene/polar monomer (A2) ([0026]), wherein the polar monomer is selected from acrylates and acetates ([0049], [0050]), but fails to teach an alpha olefin for said copolymer comprising the ethylene.
However, in addition to the rejection above:
TATEISHI discloses (see entire document) an article of footwear  comprising an upper and a sole structure (figure 1, [0001]), wherein the sole is a foam [as claimed] and comprises a styrene elastomer, and one, two or more of an ethylene alpha olefin block copolymer ([0011], [0012]). The olefin is selected from one, two or more of polyethylene, ethylene alpha-olefin copolymers, polyethylene acrylate copolymers, and ethylene acetate copolymers ([0047]) [reading on the claimed olefinic block copolymer and the claimed alpha olefin linking polymer]. The styrene copolymer is selected from styrene-ethylene-butylene-styrene [reading on the claimed ABA copolymer].
The composition advantageously gives the footwear sole excellent rebound resiliency while having appropriate stiffness and lightweight properties and while not undergoing thermal deformation when subjected to high temperature during the shoe making process ([0004], [0006]).
It would have been obvious to one of ordinary skill in the art to have replaced SHIBA’s ethylene/polar monomer (A2) with another ethylene alpha-olefin copolymer as taught by TATEISHI since TATEISHI discloses to add one, two or more copolymers to the sole composition and further discloses that the copolymers are selected from ethylene alpha-olefin copolymers, polyethylene acrylate copolymers, and ethylene acetate copolymers, thus showing that SHIBA’s polar monomers are interchangeable with alpha-olefin and added for cumulative results, for the advantage taught by TATEISHI of giving the shoe sole excellent rebound resiliency while having appropriate  stiffness and lightweight properties and while not undergoing thermal deformation when subjected to high temperature during the shoe making process, wherein both references are concerned with making footwear comprising a foamed sole made of three copolymers, namely a styrene such as styrene-ethylene-butylene-styrene, an ethylene alpha-olefin and a third copolymer such as another ethylene alpha-olefin copolymer or ethylene/polar monomer, interchangeably, and have thus arrived at the present claim with reasonable expectation of success.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765